Title: To Thomas Jefferson from Spencer Roane, 11 December 1808
From: Roane, Spencer,Nicholas, Philip Norborne
To: Jefferson, Thomas


                  
                     Sir. 
                     Richmond, Decr. 11th. 1808.
                  
                  The reverend Wm. Dawson of this Place, is desirous to obtain from the Government, the office of Chaplain to one of the regiments; & wishes me to write you a Letter in his favour. Knowing how much you are engaged in the most arduous Duties, I have taken the liberty, as it relates to you, with reluctance: you can, however, at once turn over the letter to the proper Department.
                  I have known Mr. Dawson many years, & beleive him to be a man of unimpeachable moral character: He is of the Baptist persuasion, & strongly partakes of that love of liberty which characterises the society of which he is a member: He has long been a staunch friend of republicanism, & the principles of the present administration: He has also grown in years, has a family to support, & is rather needy; so that the office he solicits wd. be useful to him; and I do suppose him to be competent to discharge the duties thereof. With sentiments of the utmost Consideration & respect, I have the Honour to be, Sir, yr. mo: obt. Servt.
                  
                     Spencer Roane
                     
                  
                  
                     Dec: 12. 1808.
                     I have known the Reverend William Dawson for six or seven years during which time he has resided in Richmond & I concur perfectly in the opinions expressed by Mr Roane & should be gratified at his succeeding in the appointment he has in view
                  
                  
                     Philip Norborne Nicholas
                     
                  
                  
                     Richmond Decbr the 12h 1808
                     I have known the Rev’d Mr William Dawson for many years before he resided in Richmond and when he was an inhabitant of Loudoun County during that period he was a zealous and an active Republican and his general deportment as far as it came within my knowledge in every respect corresponded with the Character which Mr Roan & Mr Nicholas have given here
                  
                  
                     Rich’d Brent
                     
                  
                  
                     Richmond December 14. 1808.
                     I certainly concur in the character, given by Messrs. Roane, Nicholas and Brent, to the Reverend William Dawson; having known him personally for six or seven years.
                  
                  
                     Edm: Randolph
                     
                  
                  
                     Decemr. 26. 1808.
                     I know Mr. Dawson some years ago when he was a resident of the county of Spotsylvania and do believe the foregoing character to be his true one—
                  
                  
                     J Dawson
                     
                  
               